Citation Nr: 1749212	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than November 1, 2007 for the grant of a 10 percent rating for epidermoid cysts of the chest, neck, face, scrotum, elbow, and back (cysts) on the basis of clear and unmistakable error (CUE) in a June 1995 rating decision.

2. Entitlement to a disability rating in excess of 10 percent for service-connected cysts. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to October 1986.

In February 2009, the Board denied a previous claim by the Veteran for entitlement to a compensable disability rating for cysts prior to November 1, 2007.  In its decision, the Board discussed the possibility of increased ratings both before and after November 1, 2007.  Then, in May 2009, the Veteran-through a former representative-submitted new informal claims for an increased rating and an earlier effective date for his service-connected cysts.

In response to the May 2009 informal claims, the RO did not issue a rating decision.  Rather, in June 2013, it issued a statement of the case (SOC) denying both of the Veteran's claims despite the lack of a rating decision or a notice of disagreement (NOD).  The Veteran then timely filed a substantive appeal later in June 2013. 

In the normal course, a lack of a timely NOD acts as a jurisdictional bar to appellate consideration of a claim by the Board.  See Percy v. Shinseki,  23 Vet. App. 37 (2009).  However, in the instant case, VA has treated the Veteran's claim as if he submitted a timely NOD by issuing a SOC in June 2013.  Further, the Veteran timely filed a substantive appeal and the Board took testimony in June 2017 at a videoconference hearing.  Lastly, the lack of a NOD occurred through no fault of the Veteran as the RO did not issue a rating decision in response to the Veteran's May 2009 claim.  Accordingly, the Board will assume jurisdiction over the Veteran's claims and will issue a decision on the merits.

As stated above, in June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  





VETERAN'S CONTENTIONS

The Veteran contends that VA committed clear and unmistakable error in a June 1995 rating decision when it awarded him an initial noncompensable rating for service-connected cysts.  Specifically, the Veteran avers that his cysts were just as severe in the 1990s as they were in November 1, 2007, the effective date for the assignment of his current 10 percent rating.

In regard to the current 10 percent rating for service-connected cysts, the Veteran contends that his present rating fails to fully capture the severity of his disability.


FINDINGS OF FACT

1. The Veteran was granted service connection for cysts in a June 1995 rating decision and assigned an initial noncompensable rating effective November 30, 1993, the date of claim.  VA notified the Veteran of this decision in July 1995.  The Veteran did not appeal this decision or submit evidence within one year.  Therefore, the decision became final.

2. During the June 2017 Board videoconference hearing, the Veteran testified that he believed his cysts were just as severe in the 1990s when he was granted service connection as they were in November 2007, the effective date for his current 10 percent rating.  According to the Veteran, this initial noncompensable rating was clearly and unmistakably erroneous.

3. In alleging CUE, the Veteran only lodged disagreement with how VA evaluated the evidence at the time of the June 1995 rating decision.  He has not demonstrated that, at the time of the assignment of the noncompensable rating, VA committed such an error that the result would have been manifestly different but for the alleged error.

4. During a May 2013 VA scars and disfigurement examination, the Veteran displayed scars from post-surgical removal of his service-connected cysts.  The Veteran had: a linear scar of the right elbow that was 0.5 centimeters (cm) long; a linear scar on the anterior chest near his right nipple that was 0.5 cm long; a linear scar on the right upper back that was 3 cm long; a linear scar on the right mid back that was 4 cm long; a scar on the left cheek that was 0.3 cm by 0.3 cm; and a scar on the neck that measured 0.5 cm by 0.1 cm.  The scars were neither painful nor unstable and did not cause any limitation of function.

5. During a May 2013 VA skin diseases examination, the examiner noted 1 cyst on the Veteran's right elbow and 2 on his scrotum.  The Veteran was treated with a topical corticosteroid for less than 6 weeks during the prior 12 months.  The cysts affected less than 5 percent of the Veteran's total body area and 0 percent of his exposed areas.

6. In October 2013, the Veteran received treatment from VA for painful cysts on his back on scrotum.  VA clinicians excised a 1.0 cm by 0.5 cm cystic lesion from the Veteran's back.

7. During a September 2015 VA skin diseases examination, the Veteran presented without any benign or malignant skin neoplasms and the examiner commented that the Veteran did not have any skin condition causing scarring or disfigurement of the head, face, or neck.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 1, 2007 for the grant of a 10 percent rating for service-connected cysts, including on the basis of CUE in a June 1995 rating decision, have not been met.  38 U.S.C.S. §§ 5109A, 5110 (LexisNexis 2017); 38 C.F.R. §§ 3.105(a), 3.151, 3.400 (2017).

2. The criteria for a disability rating in excess of 10 percent for service-connected cysts have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7819 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date and CUE

As indicated above, the Board finds that the Veteran is not entitled to an effective date prior to November 1, 2007 for the grant of a 10 percent disability rating for service-connected cysts, including on the basis of CUE in a June 1995 rating decision. 

In addressing why the Veteran is not entitled to an earlier effective date, the Board first notes that, generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.S. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  For a veteran to be awarded an effective date based on an earlier claim that became final and binding, he or she must collaterally attack the prior decision and show there was CUE in the manner VA decided the prior claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In this case, the Veteran's 10 percent rating became effective November 1, 2007.  The Veteran's initial noncompensable rating was effective beginning November 30, 1993, the date VA received his claim for service connection.

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the Veteran is only asserting disagreement with how the VA evaluated the facts before it; if the Veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the Veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The record reflects that the Veteran initially filed a claim of entitlement to service connection for cysts in November 1993.  In June 1995, the RO issued a rating decision granting the Veteran service connection and assigned an initial noncompensable rating pursuant to a prior version of 38 C.F.R. § 4.118, Diagnostic Code 7805 that was amended effective October 23, 2008.  In the June 1995 rating decision, the RO indicated that a noncompensable rating was assigned because there was no evidence that the Veteran's cysts caused disfigurement or functional limitation of the affected body areas.  The RO assigned November 30, 1993 as the effective date for the noncompensable rating-the date VA received the Veteran's service connection claim. 

The Veteran was notified of the RO's decision via letter in July 1995.  He did not submit a NOD regarding that decision within one year from the date of being notified, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, the decision became final.  See 38 U.S.C.S. § 7105.

As the June 1995 rating decision is final, it is not subject to revision in the absence of CUE.  See 38 U.S.C.S. §§ 5109A, 7105.  As indicated above in the Veteran's Contentions section, the Veteran's primary assertion is that his cysts were just as severe in the 1990s as they were in November 2007 when his 10 percent rating became effective.  See Hearing Tr. at 8.  In essence, the Veteran is disagreeing with how the evidence available at the time of the June 1995 rating decision was analyzed.  In addressing this concern, the determinative question is not whether it would have been reasonable for an adjudicator to assign a 10 percent rating in June 1995.  Rather, the question is whether it is undebatable that a different result should have ensued given (1) the law extant in 1995 and (2) the evidence that was available in June 1995.

As indicated above, the Board must answer this question in the negative.  VA treatment records from August 1991 show that the Veteran was admitted to VA facilities for excision of a small mass on the right side of his neck.  There was no evidence of disfigurement, functional limitations of affected body parts, disfigurement, or any other disabling characteristics or manifestations.  Such evidence does not compel one to reach the conclusion, to which reasonable minds could not differ, that a 10 percent rating would have been granted but for an error on the part of the RO.  As such, the Board finds that the June 1995 rating decision was not clearly and unmistakably erroneous based on the error alleged by the Veteran.

Increased Rating

As indicated above, the Board has determined that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected cysts.  In making this determination, the Board has considered the applicability of Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805-as mandated by Diagnostic Code 7819.  Additionally, the Board has also considered the possibility that the Veteran's cysts could be rated by analogy to eczema pursuant to Diagnostic Code 7806.

The evidence of record demonstrates that the Veteran's cysts do not impair the function of any affected body areas.  In regard to the applicability of Diagnostic Code 7800 for scars or disfigurement of the head, face, or neck, the evidence does not demonstrate that the Veteran's cysts: cause visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features; or two or three characteristics of disfigurement.  These are the criteria for the next higher rating of 30 percent under Diagnostic Code 7800.

In regard to Diagnostic Codes 7801 and 7802, these are not directly applicable in the instant case as the Veteran's scars from the surgical removal of his cysts have not been described by competent medical experts as nonlinear.

Turning to Diagnostic Code 7804, applicable for unstable or painful scars, the preponderance of the evidence is against a finding that the Veteran has three or four scars that are unstable or painful-the criteria for the next higher rating of 20 percent.

Lastly, in considering a rating by analogy under Diagnostic Code 7806, there is no evidence to support a finding that the Veteran is entitled to the next higher rating of 30 percent.  Specifically, the Veteran's cysts do not affect 20 to 40 percent of his entire body or 20 to 40 percent of his exposed areas.  Additionally, he has not received systemic therapy, such as the use of corticosteroids or other immunosuppressive drugs, for a total duration of 6 weeks or more during a 12-month period during the pendency of the claim.  Indeed, during a May 2013 VA skin diseases examination, the examiner reported that less than 5 percent of the Veteran's total body area was affected by his service-connected cysts and that the Veteran had only been treated with a topical corticosteroid for less than 6 weeks during the prior 12 months.

In summary, for all of the above reasons, the Veteran's claim for a disability rating in excess of 10 percent for service-connected cysts is denied.


ORDER

An effective date earlier than November 1, 2007 for the grant of a 10 percent rating for service-connected cysts, including on the basis of CUE in a June 1995 rating decision, is denied.

A disability rating in excess of 10 percent for service-connected cysts is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


